17-08264-rdd     Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59 Main Document
                                         Pg 1 of 18    Hearing Date: September 16, 2019
                                                         Hearing Time: 1:00 p.m. (EST)



Tracy L. Klestadt
Klestadt Winters Jureller Southard & Stevens, LLP
200 West 41st Street, 17th Floor
New York, New York 10036
Telephone: (212) 972-3000
Fax: (212) 972-2245
tklestadt@klestadt.com

Jeffrey K. Garfinkle (admitted pro hac vice)
BUCHALTER Professional Corporation
18400 Von Karman Avenue, Suite 800
Irvine, CA 92612
Telephone: (949) 760-1121
Fax: (949) 720-0182
jgarfinkle@buchalter.com


Counsel for Defendant
McKesson Corporation


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
In re:                                           )   Chapter 11
                                                 )
                                                 )   Case No. 15-23007 (RDD)
THE GREAT ATLANTIC & PACIFIC TEA                 )
COMPANY, INC., et al.                            )   Jointly Administered
                                                 )
                           Debtors.              )
                                                 )
The Official Committee of Unsecured Creditors on )
behalf of the bankruptcy estate of THE GREAT     )
ATLANTIC & PACIFIC TEA COMPANY, INC., )
et al.                                           )
                              Plaintiff          )   Adv. Proc. No. 17-08264 (RDD)
                                                 )
                      v.                         )
                                                 )
McKESSON CORPORATION                             )
                                                 )
                              Defendant          )
                                                 )

    McKESSON CORPORATION’S REPLY BRIEF IN SUPPORT OF MOTION FOR
                       SUMMARY JUDGMENT




BN 37573897v4
17-08264-rdd         Doc 41       Filed 09/13/19 Entered 09/13/19 06:48:59                    Main Document
                                               Pg 2 of 18



        Defendant McKesson Corporation (“McKesson”), by and through its undersigned

counsel, respectfully submits this reply brief in support of its Motion for Summary Judgment

(the “Motion”) in response to The Committee’s Memorandum of Law Opposing Defendant’s

Motion for Summary Judgment Under Fed. R. Bankr. P. 7056 (the “Opposition”).1

I.      PRELIMINARY STATEMENT

        The preference defenses set forth in Bankruptcy Code section 547 do not require a vendor

to continue shipping product in blind ignorance of a debtor’s financial troubles. Rather, they are

intended to encourage a vendor to ship new product despite being acutely aware of a debtor’s

precarious situation. As a practical matter, to ensure its protection under those defenses before

shipping new product, a vendor must be able to communicate openly with a debtor regarding the

status and timing of payments, as well as the possible impacts should the debtor fail to make

required payments. Yet, the Committee’s argument on the ordinary course of business contends

that such communications void the defense. The Committee’s position is incongruous with the

realities of global commerce. No vendor would ever extend new product to a customer on the

verge of bankruptcy if it could not even communicate with the customer regarding its ability and

intent to continue making payments. If applied by the courts, the Committee’s interpretation of

the ordinary course of business defense would render it a useless provision of the Bankruptcy

Code.

        With regard to the contemporaneous exchange defense, the Committee does not cite any

legal authority undermining McKesson’s application of this defense to payments made one day

after the delivery of the goods. Instead, the Committee focuses on the intent element of the

defense, but fails to present any credible evidence disputing the clear intent of the parties to

make contemporaneous exchanges. When determining the intent of McKesson and the Debtors,

1 Unless defined herein, defined terms shall have the same meaning set forth in the Motion.




                                                         1
17-08264-rdd       Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59              Main Document
                                           Pg 3 of 18



the Court should consider objective facts such as the agreement between the parties and the

actual timing of the payments, not the subjective interpretation of a single individual. The

objective evidence before the Court demonstrates that the Debtors agreed to provide substantially

contemporaneous payments and in fact made such payments pursuant to the agreed terms.

       McKesson also (i) holds a new value defense, (ii) challenges that the Committee has

established its prima facie case with regard to certain payments made within 45 days of the

Petition Date, and (iii) holds a significant setoff claim against any liability the Court does find.

       Cognizant of the standard for granting summary judgment, this reply brief will focus on

the issues of law supported by only those facts that cannot credibly be disputed in order to

demonstrate that McKesson holds a complete defense to the Committee’s causes of action.

Should it be necessary, McKesson reserves the right to respond to the disputed factual

allegations asserted by the Committee.

II.    ORDINARY COURSE OF BUSINESS DEFENSE

       The Committee’s Opposition employs a significant amount of hyperbole to describe the

communications between McKesson and the Debtors during the preference period as a

“campaign” of “coercion.”       While McKesson was admittedly an important supplier to the

Debtors, it did not exercise control over the Debtors’ decisions and check book. Moreover,

McKesson is not the only supplier of pharmaceuticals and the Supply Agreement did not prohibit

the Debtors from purchasing product from other distributors.            Disregarding terms such as

“coercion” and other hyperbole, consider the core proposition the Committee is making: By

requiring a payment to be made on its due date, McKesson cannot apply the ordinary course of

business defense when such payment was in fact paid on time. Rather, the Committee argues

that McKesson should have instead accepted late payments, even though such late payments

would have been inconsistent with prior payment practices. Under that hypothetical scenario,



                                                  2
17-08264-rdd      Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59         Main Document
                                          Pg 4 of 18



assuredly the Committee would instead argue that such late payments fall outside the ordinary

course of business. So if a vendor cannot insist upon timely payment consistent with prior

payment timeframes and a vendor cannot stay silent and accept a late payment, how can a vendor

ever avail itself of the ordinary course of business defense?

       Fortunately, the case law does not support such an impassable dilemma for vendors. First

and foremost, the ordinary course of business defense requires a comparison of the payment

timeframes during and before the preference period.         Pereira v. United Parcel Service of

America (In re Waterford Wedgwood USA, Inc.), 508 B.R. 821, 828 (Bankr. S.D.N.Y. 2014)

(“Though the subjective test compares the course of dealings of the parties, it essentially is a

comparison of two sets of data over differing periods of time.”). The payment history data

demonstrates that all of the payments during the preference period were made on the applicable

due dates. This is consistent with the payment practices leading up to the preference period

where the vast majority of invoices were paid on time. The Committee’s Opposition does not

dispute this data and therefore there is no disputed fact on this issue. The undisputed record

before the Court demonstrates that all payments during the preference period were made on the

exact due date consistent with historical payment timeframes.       “Timely payments made in

accordance with applicable payment terms are of course the quintessential examples of ‘normal

financial relations’ devoid of ‘unusual action’ by either the debtor or the creditor.” Miller v.

Perini Corp. (In re A.J. Lane & Co.), 164 B.R. 409, 414 (Bankr. D. Mass. 1994).

       Rather than address the overwhelming data in support of the ordinary course of business

defense, the Opposition primarily focuses on a single internal McKesson communication to

evidence its assertion of unusual collection actions.      However, that May 22nd email only

evidences the fact that McKesson was concerned about the possibility of a missed payment and




                                                 3
17-08264-rdd     Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59           Main Document
                                         Pg 5 of 18



requested that the Debtors make the payment on the required due date. The internal email uses

the word “pressure”, which the Committee tries to exploit to demonstrate unusual collection

actions by McKesson, but to reach that conclusion from this single email ignores the fact that it

was an internal communication between McKesson employees and not evidence of specific

statements to the Debtors, particularly any statements that can be construed as “coercion.” At

most, the email evidences that the Debtors were aware a missed payment could result in a credit

hold, a right available to McKesson under the Supply Agreement, and for that reason decided to

make the payment on the required due date. The Declaration of Tim Carnahan also references

other communications between the Debtors and McKesson employees, but again, the alleged

substance of those conversations only pertained to inquiries regarding timely payment and the

possibility that the Debtors would be placed on a credit hold if a payment was not timely

received.

       The Committee does not present any evidence that actual enforcement steps were taken

by McKesson to collect outstanding payments from the Debtors. Indeed, no final decision was

ever made by McKesson to place the Debtors on a credit hold and McKesson took no actual

steps to terminate the Supply Agreement or enforce its other remedies under the UCC to cutoff

shipments and reclaim goods. To do so, McKesson would have been required under the terms of

the Supply Agreement to issue a five day written notice to cure. See § 13.A. of the Supply

Agreement. No such notice was delivered to the Debtors. Furthermore, McKesson never sent a

demand for adequate assurance of future performance pursuant to § UCC 2-609. McKesson

merely communicated its desire to be timely paid and advised the Debtors of McKesson’s

remedies under the Supply Agreement and applicable law if payment was not timely made.




                                               4
17-08264-rdd      Doc 41      Filed 09/13/19 Entered 09/13/19 06:48:59         Main Document
                                           Pg 6 of 18



       Moreover, the Declaration of Tim Carnahan even admits that in prior instances when

McKesson was concerned about a possible late payment, the Debtors initiated a wire to ensure

timely payment of invoices:

               From what I recall, in prior instances, during the pre-Preference
               Period, when A&P was late with a payment or McKesson thought
               that A&P was going to be late with a payment, A&P either paid
               McKesson by wire so that the payment arrived on the exact
               due date and was not late, or if payment was late, A&P may have
               been subjected to additional charges as a result under the Supply
               Agreement.

Carnahan Declaration at ¶¶ 24-25 (emphasis added). Thus, the Committee presented evidence

that McKesson’s communications and request for a wire payment on May 22, 2015 were

consistent with prior pre-preference period practice.

       The cases cited by the Committee to support its “coercion” argument are wholly

inapposite to the case at bar. FBI Wind Down Inc. Liquidating Trust v. Innovative Delivery Sys.

(In re FBI Wind Down, Inc.), 581 B.R. 387 (Bankr. D. Del. 2018) is distinguishable because

McKesson never put A&P on a credit hold or imposed any accelerated deadlines beyond the

standard credit terms in the Supply Agreement. Similarly, Gold Force, Int’l Ltd. v. Official

Comm. of Unsecured Creditors of Cyberrebate.com., Inc., 2004 U.S. Dist. LEXIS 2089, at *16-

17 (E.D.N.Y. Feb. 10, 2004) is distinguishable because, as admitted in the Declaration of Tim

Carnahan, McKesson had a history of communicating with the Debtors regarding the possibility

of delayed payments. The ruling in Camelot Music, Inc. v. MHW Advertising & Public Relations

Inc. (In re CM Holdings Inc.), 264 B.R. 141, 154 (Bankr. D. Del. 2000) is distinguishable

because the Debtors did not seek to pay McKesson early, rather they continued to make their

payments on the exact due date in accordance with the Supply Agreement. The Committee also

mistakenly relies on a Third Circuit case where the creditor emailed the debtor an “ultimatum” to




                                                 5
17-08264-rdd     Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59           Main Document
                                         Pg 7 of 18



begin an accelerated repayment plan to cure arrearages or risk terminating the relationship. See

In re AE Liquidation, 729 Fed. Appx 153, 157–58 (3d Cir. 2018). Unlike in AE Liquidation, the

Debtors never fell behind on payments and McKesson did not demand accelerated repayment of

outstanding amounts.

       Finally, it is noteworthy that the single internal email so closely scrutinized by the

Committee goes on to discuss McKesson’s intent to limit its “bankruptcy exposure”, which

includes preference liability. Requiring timely payment consistent with prior practice is one way

of limiting preference liability. Yet the Committee is trying the flip the ordinary course of

business defense on its head by arguing that McKesson should have instead permitted a late

payment that would have fallen outside the ordinary payment timeframes. The ordinary course

of business defense was implemented to encourage vendors to continue supplying companies in

financial distress. Only a distorted interpretation of that defense would penalize McKesson for

communicating its willingness to continue shipping goods, but only on the condition that the

Debtors continue to make timely payments consistent with prior practice.

III.   CONTEMPORANEOUS EXCHANGE DEFENSE

       The Opposition does not present any legal authority refuting McKesson’s legal argument

regarding the contemporaneous nature of the one-day payments. The Committee asserts a bright

line rule that “A one-day delay in payment, as seen here, is not a substantially contemporaneous

exchange”, but the 1913 Supreme Court case cited by the Committee in no way supports this

statement. See, National City Bank v. Hotchkiss, 231 U.S. 50 (1913). First, that case does not

address the contemporaneous exchange defense under 11 U.S.C. § 547(c)(1), which was enacted

65 years later in 1978. Second, the Hotchkiss case solely addressed a creditor’s demand for new

collateral after the issuance of an unsecured loan. The Committee does not provide any actual

legal authority to support its argument that a next day payment is not contemporaneous.



                                               6
17-08264-rdd      Doc 41      Filed 09/13/19 Entered 09/13/19 06:48:59          Main Document
                                           Pg 8 of 18



       Clearly aware of the lack of authority supporting its position, the Committee primarily

focuses on the intent element of the defense. Predictably, the Committee argues that the Debtors

did not intend the next day payments to be contemporaneous exchanges. The only evidence

presented in support of this asserted lack of intent is a single sentence in the Declaration of Tim

Carnahan: “I did not understand the terms change imposed by McKesson to mean that A&P’s

payment for Merchandise was to be contemporaneous with the delivery of said Merchandise.”

Carnahan Declaration ¶54. The subjective belief of a single individual does not evidence the

intent of an entire corporation.

       Mr. Carnahan’s ex post facto understanding is not credible and, more importantly, is

belied by the objective facts from which the Debtors’ intent can be determined. As set forth in

the Declaration of Jenifer Towsley, McKesson initially informed the Debtors that future sale

would be on one-day sales outstanding terms, which would have required payment the same day

the goods were delivered. After negotiations with the Debtors, to address concerns regarding the

logistical impossibility of paying the invoices the same day the goods were delivered, McKesson

and the Debtors agreed to two-day sales outstanding terms, which required payment the day after

the goods were delivered. (Towsley Declaration, ¶¶ 25-27). However, the intent was the same;

the invoices were to be paid as soon as practically possible, constituting contemporaneous

exchanges. The Debtors did in fact comply with these new terms and the payments were made

one day after the goods were delivered.

       The Opposition states that the Debtors were “forced to acquiesce” to the new payment

terms because “A&P wanted to renew its contract” with McKesson. First, the Opposition

repeatedly states that McKesson “forced” the Debtors to take various actions.                 This

characterization of the Debtors’ independent decisions should be disregarded by the Court. The




                                                7
17-08264-rdd       Doc 41    Filed 09/13/19 Entered 09/13/19 06:48:59             Main Document
                                          Pg 9 of 18



Debtors were autonomous corporate entities run by experienced corporate officers. McKesson

could not “force” those officers to do anything. The Debtors, through their officers, made certain

business decisions based on present circumstances. In this instance, they chose to agree to and

comply with the new terms because they wanted to renew their contract with McKesson.

       Moving past the Committee’s lack of free will arguments, the intent to make a

contemporaneous exchange is not eliminated merely because one party is unhappy with the new

terms. The requisite intent is demonstrated by the objective fact that the Debtors chose to

comply with the new terms. As cited in McKesson’s Motion, the Bridge Information court

rejected a similar lack of intent argument:

               Plan Administrator counters by arguing [against contemporaneous
               exchange] that because he has not stipulated to Bridge’s intent in
               making the Wire Transfers, there are material facts in dispute on
               this issue. The objective circumstances surrounding the parties’
               relationship, however, such as any written agreement between the
               parties and the parties’ past course of dealing, is evidence of
               whether the parties intended for the challenged transfer to be an
               contemporaneous exchange for new value under 11 U.S.C.
               § 547(c)(1). Tyler v. Swiss Am. Sec. (In re Lewellyn & Co., Inc.),
               11929 F.2d 424, 427 (8th Cir. 1991).

               Here, the summary judgment record establishes that the parties’
               agreement required Bridge to remit the Wire Transfers to Hartford
               the day after receiving the Claims Summary. Also the evidence in
               the summary judgment record indicates that Bridge invariably
               remitted the Wire Transfers to Hartford in accordance with the
               terms of the agreement. And Plan Administrator’s naked assertion
               that he cannot stipulate to Bridge’s intent in remitting the Wire
               Transfers is not sufficient to create a genuine issue of material fact
               for trial under Fed. R. Civ. P. 56(e). Accordingly, the Court finds
               that there are no material facts in dispute for trial on the issue of
               whether the parties intended for the Wire Transfers to be a
               contemporaneous exchange for new value.

321 B.R. at 256.




                                                 8
17-08264-rdd      Doc 41    Filed 09/13/19 Entered 09/13/19 06:48:59             Main Document
                                        Pg 10 of 18



       Lastly, the Opposition contends that McKesson failed to show with sufficient evidence

that the four payments during the final week were applied to goods delivered the previous day.

That argument simply ignores the evidence before the Court.          The Declaration of Jenifer

Towsley states that the four payments received on July 14 through July 17, 2015 were applied to

the invoices for product delivered the prior date. Towsley Declaration, ¶ 28-29. Ms. Towsley’s

declaration is based on her review of McKesson’s records, which evidence the dates payments

were received and how they were applied. In addition, the Declaration of Lalitha Iragavarapu

similarly provides that the payments were applied to the invoices generated the prior day.

Iragavarapu Declaration, ¶ 11.      As with Ms. Towsley’s declaration, Ms. Iragavarapu’s

declaration is based upon her review of McKesson’s records. Finally, McKesson provided the

Committee with a spreadsheet derived from the same computer records reviewed by Ms.

Towsley and Ms. Iragavarapu. That spreadsheet reflects the dates that the invoices were

generated and paid in the final week preceding the bankruptcy filing. The Committee questions

the sufficiency of this evidence, but does not provide any evidence of its own to dispute how the

payments were applied in the final week. Accordingly, the undisputed evidence before the Court

demonstrates that the four one-day payments were applied to the invoices for goods delivered the

prior day.

IV.    NEW VALUE AND CALCULATION OF MCKESSON’S 503(B)(9) CLAIM

       In light of its ordinary course of business defense, McKesson’s Motion did not address

the application of new value except as to the final four payments. McKesson reserved its rights

to assert its complete new value defense, should the need arise. Focusing on the application of

new value to the final payments, the Committee has raised certain factual issues concerning the

timing of delivery of goods during the final week preceding the Petition Date.

       As a matter of law, McKesson does not believe it should be required to calculate the time



                                                9
17-08264-rdd      Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59             Main Document
                                         Pg 11 of 18



of delivery down to the minute, which would be a practical impossibility. The purpose of the

new value defense is to reward creditors who continue to ship product to a financially distressed

entity. In light of the incentivizing purpose behind the new value defense, it should be sufficient

for McKesson to demonstrate, as it has, that goods were delivered on a particular day and then

receive new value credit for those deliveries against any payments received through that same

day. Calculating the new value defense in this manner will promote the purpose of the defense

and encourage vendors to ship new goods. Alternatively, requiring a vendor to monitor and

direct the exact time of delivery to ensure that goods are not delivered until at least one minute

after a payment is made would undermine the purpose of the defense. Imposing such a

herculean task would undoubtedly dissuade vendors from advancing new goods. For this policy

reason, the Court should grant McKesson new value credit against payments received the same

day the goods were delivered.

       To the extent the Court disagrees, McKesson reserves its right to investigate the exact

timing of delivery and, to the extent it can, provide additional information in support of its new

value defense.

       The Committee has also already raised factual disputes regarding the date of delivery of

certain generic product that may impact the new value defense and the calculation of

McKesson’s section 503(b)(9) administrative claim. McKesson is attempting to reconcile the

issues raised by the Committee and reserves its rights to present additional information to the

Court at a later date. For purposes of summary judgment, to the extent McKesson’s setoff rights

are required to shield any potential preference liability (as discussed below), the amount of that

setoff is no less than the amount of McKesson’s section 503(b)(9) claim calculated by the

Committee: $1,407,657.68.




                                                 10
17-08264-rdd      Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59             Main Document
                                         Pg 12 of 18


V.     HYPOTHETICAL LIQUIDATION TEST

       In its Motion, McKesson argued the Committee failed to establish its prima facie case

because McKesson did not receive more than in would in a hypothetical chapter 7 liquidation on

account of McKesson’s reclamation rights. In response, the Committee argues that McKesson

failed to actually make a reclamation claim within the requisite timeframe, and thus its

reclamation rights do not impact the liquidation test under section 547(b)(5). The Committee’s

position ignores the hypothetical nature of the test. See, In re Teligent, Inc., 380 B.R. 324, 339

(Bankr. S.D.N.Y. 2008)(plaintiff “must construct a hypothetical chapter 7 case, and determine

the percentage distribution that the defendant would have received on the petition date”). As of

the Petition Date, McKesson held reclamation rights. A payment made to a party with full

recourse in the event of nonpayment (by way of a lien or reclamation) cannot be avoided in a

preference action. See The Official Committee of Unsecured Creditors of 360Networks (USA)

Inc. v. AAF–McQuay, Inc. (In re 360nettworks (USA) Inc.), 327 B.R. 187, 190 (Bankr. S.D.N.Y.

2005)(“payment is not preferential where ‘the payment merely avoids the bite of a lien which the

trustee could not have successfully attacked.’”).

       In 360networks, the defendants provided construction materials entitling them to a

mechanic’s lien. The debtors then paid the defendants during the preference period and before

the defendants perfected their liens. The court held that because the filing and exercising of the

lien would not have been preferential, any payment on a claim subject to these lien rights

likewise was not preferential. Therefore, because defendants could have been fully secured, the

plaintiffs could not meet the prima facie requirement of section 547(b)(5) and the court granted

partial summary judgment. In re 360networks (USA) Inc.), 327 B.R. at 189-91.

       Here, McKesson held a similar right to reclaim goods. McKesson could have and would

have exercised its reclamation rights in a hypothetical liquidation. Consequently, the Committee



                                                 11
17-08264-rdd      Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59            Main Document
                                         Pg 13 of 18



cannot establish its prima facie case for avoidance of any payment applied to invoices for goods

received by the Debtors during the 45-day period prior to the Petition Date.

VI.    MCKESSON’S SETOFF RIGHTS

       In the Motion, McKesson explains why the preference claims on account of payments for

goods delivered to the Debtors during the 20 days immediately before the Petition Date and, in

particular the four final payments, fail. Specifically, avoidance of the payments on account of

these 20-day goods would result in a corresponding increase in the amount of McKesson’s §

503(b)(9) claim and thus there is no net benefit to the estates in pursuit of preference claims

related to payments on account of these goods. That increased § 503(b)(9) claim is available to

be used by McKesson as a complete offset of any potential preference liability, including the

payments received during the week before the Petition Date. Official Comm. of Unsecured

Creditors of Quantum Foods, LLC v. Tyson Foods, Inc. (In re Quantum Foods, LLC), 554 B.R.

729, 733 (Bankr. D. Del. 2016).

       Quantum Foods is a case with nearly identical facts to this lawsuit. Like A&P, Quantum

Foods was an administratively insolvent case. The Quantum Foods creditors’ committee sued a

vendor—Tyson Foods (“Tyson”)—for preferential transfers and Tyson counterclaimed that its

$2.6 million unpaid § 503(b)(9) administrative claim could be used to offset any preference

liability. Id. at 732. The creditors’ committee brought a summary judgment motion on Tyson’s

counterclaim only. Id.

       In ruling in favor of Tyson and rejecting the committee’s disguised new value argument

(and Bankruptcy Code § 502(d) argument), the Quantum Foods court stated as follows:

               I am not persuaded by the Committee’s argument that Tyson’s
               claim is a disguised new value defense because it has the effect of
               reducing the amount of preferential transfers returned to the estate.
               Tyson’s setoff claim does not affect the bottom line of the
               preference calculation; rather, setting off Tyson’s Administrative



                                                12
17-08264-rdd       Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59             Main Document
                                          Pg 14 of 18



                Claim effects only the amount paid to the estate. Tyson’s
                Administrative Claim affects the preference claim externally, not
                internally. This distinction is not merely semantic but rather
                evinces the nature of Tyson’s claim.

                Tyson’s claim fits squarely into the definition of “setoff,” which is
                “[a] counterclaim demand which defendant holds against plaintiff,
                arising out of a transaction that is extrinsic of plaintiff’s cause of
                action.” Here, the Committee’s cause of action is the § 547(b)
                preference action, whereas Tyson’s counterclaim is an
                independent, pre-existing and wholly unrelated postpetition
                administrative expense claim.

Id. at 733–734 (footnote omitted). Based on this analysis, the Quantum Foods court concluded

that Tyson was entitled to use its § 503(b)(9) administrative claim as a complete setoff against

any potential preference liability and, importantly, it was entitled to do so notwithstanding the

administrative insolvency of the Quantum Foods estate.

          The Committee, in its Opposition, ignores the Quantum Foods decision and McKesson’s

argument concerning the lack of any net benefit to the estate from avoiding payments for goods

delivered within the 20 days preceding the case. Instead, the Committee cites Circuit City

Stores, Inc. v. Mitsubishi Digital Electronics America, Inc. (In re Circuit City Stores, Inc.), 2010

WL 4956022 (Bankr. E.D. VA 2010), in response to an argument that McKesson does not

actually raise: the application of new value using the same invoices supporting the setoff claim.

The Circuit City decision has no bearing on the setoff issue raised by McKesson. In fact, the

word setoff only appears twice in the Circuit City decision—both times in reference to the

preference defendant’s asserted setoff rights on account of pre-petition counterclaims.

McKesson’s arguments – like those raised in Quantum Foods - involve post-petition setoff

rights.

          Unlike Quantum Foods and the A&P bankruptcy case, the debtor in Circuit City

confirmed a liquidating chapter 11 plan that paid all administrative claims in full. Id. at p. 3 (“…




                                                 13
17-08264-rdd      Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59           Main Document
                                         Pg 15 of 18



Debtors do not object to the payment of agreed [§] 503(b)(9) Claim,” which will be paid out of a

“fully funded reserve”). The preference defendant—Mitsubishi—argued that it was able use its

§ 503(b)(9) claim for purposes of its new value defense even though the § 503(b)(9) would be

paid in full. The Circuit City court disagreed on the grounds that Mitsubishi’s § 503(b)(9) claim

ultimately would be paid out of the reserve funds and thus could not be used for purposes of the

new value defense. Id. at p. 5.

       In stark contrast to Circuit City, McKesson’s current unpaid § 503(b)(9) claim will not be

paid in full. The Committee concedes this point. “The A&P estate is administratively insolvent

and the treatment of administrative claims has yet to be determined. Payment of administrative

claims may be so low that McKesson’s section 503(b)(9) claim is reduced to a de minimis level.

. . .” Opp., p. 19. This unpaid administrative claim, plus any additional unpaid administrative

claims resulting from the avoidance of payment for goods delivered during the 20 days prior to

the Petition Date, including the four final payments, are available as a setoff against any

preference liability. That is the holding of Quantum Foods.

       Moreover, at least one circuit court disagrees with the Circuit City decision and holds that

new value does not need to remain unpaid post-petition. See, Friedman’s Liquidating Trust v.

Roth Staffing Cos. LP (In re Friedman’s Inc.), 738 F.3d 547, 557 (3d Cir. 2013)(“Post-petition

payments by a debtor do not affect a creditor’s new value defense.”); see also Pirinate

Consulting Group, LLC v. Styron LLC (In re NewPage Corp.), 2014 Bankr. LEXIS 4270, *51

(Bankr. D. Del. Oct. 1, 2014) (“Following the Third Circuit’s decision in Friedman’s, it is clear

that a court-authorized post-petition payment by the debtor does not affect a creditor’s new value

defense.”); In re Murray, Inc., 2007 WL 5595447, *2 (Bankr. M.D. Tenn. Jun. 6, 2007) (“In

essence, the Trustee would have the Court conclude that post-petition payments remain in play




                                               14
17-08264-rdd      Doc 41    Filed 09/13/19 Entered 09/13/19 06:48:59            Main Document
                                        Pg 16 of 18



while post-petition advances of new value are excluded from the analysis under [section]

547(c)(4). Logically, and as a matter of statutory consistency, the Trustee’s argument fails.”).

The post-petition payment of a section 503(b)(9) claim is equivalent to a setoff based on the

same claim; the impact on the estate is the same. As a result, under the reasoning set forth in

Friedman’s, McKesson should be entitled to assert both a new value defense and a setoff claim

for the goods received by the Debtors in the 20 days preceding the bankruptcy filing.

        In its Opposition, and without any authority, the Committee suggests that due to the

estate’s gross administrative insolvency, McKesson’s setoff needs to be “correspondingly

limited.” Opp., p. 19. The law on setoff is to the contrary. The Supreme Court in Citizen’s

Bank v. Strumpf, 516 U.S. 16, 18–19 (1995) said “[a]lthough no federal right of setoff is created

by the Bankruptcy Code, 11 U.S.C. § 553(a) provides that, with certain exceptions, whatever

right of setoff otherwise exists is preserved in bankruptcy.” The Supreme Court also referenced

section “553(a)’s general rule that the Bankruptcy Code does not affect the right of setoff . . .”

Id. at 19. This ruling is consistent with two centuries of Supreme Court unbroken jurisprudence

on setoff.   For example, in 1841, the Supreme Court in Gratiot v. United States, 40 U.S. 336,

370 (1841) ruled: “It is but the exercise of the common right, which belongs to every creditor, to

apply the unappropriated moneys of his debtor, in his hands, in extinguishment of the debts due

to him.” See also Studley v. Boylston Nat. Bank, 229 U.S. 523, 528 (1913) (holding that the right

of setoff allows entities that owe each other money to apply their mutual debts against each

other, thereby avoiding “the absurdity of making A pay B when B owes A.”) The ability of B to

pay A does not factor into the analysis, the mutual and offsetting debts exist regardless of the

ability to pay.

        Consistent with this controlling Supreme Court case law, McKesson is entitled to setoff




                                               15
17-08264-rdd       Doc 41     Filed 09/13/19 Entered 09/13/19 06:48:59           Main Document
                                          Pg 17 of 18



the full amount of its unpaid § 503(b)(9) administrative claim—including any additional amounts

for avoided payments on account of 20-day goods, such as the four final payments—against any

preference recoveries. For these reasons, McKesson is entitled to summary judgment on the

setoff and no net benefit to the estate issues.

VII.   CONCLUSION

       For the foregoing reasons, McKesson respectfully requests (i) that the Motion be granted,

(ii) that the Court enter summary judgment in its favor with respect to the First and Second

Claims asserted in the Complaint, (iii) that the adversary proceeding be dismissed with prejudice,

and (iv) that the Court grant such other relief as is just and proper.



DATED: September 13, 2019

                                                       KLESTADT WINTERS JURELLER
                                                       SOUTHARD & STEVENS LLP



                                                       By: /s/ Tracy L. Klestadt
                                                       Tracy L. Klestadt, Esq.
                                                       200 West 41st Street, 17th Floor
                                                       New York, New York 10036
                                                       Telephone: (212) 972-3000
                                                       TKlestadt@Klestadt.com

                                                       and

                                                       BUCHALTER, A Professional Corporation

                                                       Jeffrey K. Garfinkle, Esq.
                                                       (Cal Bar. No. 153496; admitted pro hac
                                                       vice)
                                                       18400 Von Karman Avenue, Suite 800
                                                       Irvine, CA 92612
                                                       Telephone: (949) 760-1121
                                                       jgarfinkle@buchalter.com

                                                       Attorneys for Defendant, MCKESSON
                                                       CORPORATION




                                                  16
17-08264-rdd   Doc 41   Filed 09/13/19 Entered 09/13/19 06:48:59   Main Document
                                    Pg 18 of 18




                                       17
